Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.

Claim Rejections - 35 USC § 103
Summary of Arguments:
Applicant argues that Park fails to disclose:
Claim 1: Hudritsch is directed toward only transmitting a small portion of the video data in the analog format and the transmitted data is a lower quality version of the video data.  See Remarks pg. 8, para. 6-pg 9. Para. 1-3.
Claim 1: a transducer of the transmitting device to convert the digital video data into analog video data according to the AHD standard. See Remarks Page 9, Para. 5; Page 10, para. 2.
Claim 1: Park transmits digital video data as opposed to analog video data.  See Remarks Page 9, Para. 10.
One of ordinary skill in the art would not be motivated to combine the teachings of Park with the teachings of Hudritsch. See Remarks Page 10, para. 2.
Hudritsch fail to disclose a connector for transmitting data.  See remarks pg. 11, para. 1-2.
Examiner’s Response:
Examiner contends that:
The examiner agrees that Hudritsch is directed toward solving the problem inherent with transmitting HD analog data, which would motivate one of ordinary skill in the art to combine methods such as those taught by Park for providing a method for transmitting high quality versions of analog video data, outlined on the non final office action dated 1/27/2021 in rejection of claim 1.
Park discloses a transducer of the transmitting device to convert the digital video data into analog video data according to the AHD standard (ABSTRACT, a first D/A converter in transmitter TX(10) converts the digital data into a high quality analog signal, which is then transmitted to transmitted to receiver RX(20) which comprises a A/D convertor which converts the high quality analog data back to a high quality digital video signal.
Park discloses a transducer of the transmitting device to convert the digital video data into analog video data according to the AHD standard (ABSTRACT, a first D/A converter in transmitter TX(10) converts the digital data into a high quality analog signal, which is then transmitted to transmitted to receiver RX(20) which comprises a A/D convertor which converts the high quality analog data back to a high quality digital video signal.
The examiner agrees that Hudritsch is directed toward solving the problem inherent with transmitting HD analog data, which would motivate one of ordinary skill in the art to combine methods such as those taught by Park for providing a method for transmitting high quality versions of analog video data, outlined on the non-final office action dated 1/27/2021 in rejection of claim 1.
Claim 1 of the instant application does not recite the feature a connector, therefore, the applicant’s argument is moot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudritsch (US 2012/0069172) in view of Park (WO2014/129854).
Regarding claim 1, Hudritsch discloses a sewer inspection system ([0002], [0035], a sewage pipeline inspection system) comprising an inspection device (110), wherein the inspection device (110) is a carriage ([0019] motor driven carriage) which is movable in a sewer (FIG. 19) and a monitoring device ([0060], video monitor), wherein the inspection device (110) is operationally connected to the monitoring device ([0060], the inspection device is coupled to a monitoring device) via a wired communication connection (106), and the inspection device (110) has at least one image recording system (120) ([0059], a camera head captures images), the at least one image recording system (120) providing digital video data ([0050], digital images are captured), and wherein:
the inspection device (110) has a transmitting device ([0020], video data is transmitted from the carriage device) which is operationally coupled to the at least one image recording system and to the communication connection ([0020], [0036], video data is transmitted from the carriage device via cable 106), and
the monitoring device has a receiving device which is operationally coupled to the communication connection ([0036], [0060], the inspection device is coupled to a monitoring device which receives video data), and wherein:
the transmitting device and the receiving device are adapted to transmit the digital video data at least via a sub-section of the communication connection in an analog manner ([0020], [0036], analog video data is transmitted from the carriage device to the monitoring device via cable 106), 
a transducer (150) of the transmitting device is adapted to convert the digital video data into analog video data ([0041], the digital video data is converted to analog video data before transmission), and
the receiving device comprises connectors, by means of which monitoring
and/or control data can be supplied to the receiving device, wherein the monitoring and/or control data provided to the receiving device can be transmitted via a control channel of the communication connection to the transmitting device ([0042], [0046], [0049], control and video data is transmitted between the monitoring device and the carriage via cable 106),
wherein the receiving device is adapted  to receive digital video data according to a predetermined digital transmission standard, wherein a transducer of the receiving device is adapted to convert the received video data into a predetermined digital or analog output format. ([0067], the video data is converted to an analog NTSC or PAL format).
Hudritsch is silent about analog video data according to an AHD (analog high definition) standard.
Park from the same or similar field of endeavor discloses analog video data according to an AHD (analog high definition) standard (ABSTRACT, HD digital image data is converted to HD analog data before transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park into the teachings of Hudritsch for easier transmission of image data over long distances.
claim 2, Hudritsch discloses wherein the digital video data comprise high-resolution digital video data ([0015], high resolution digital image data).
Regarding claim 7, Hudritsch discloses wherein the communication connection comprises a bidirectional control channel via which control data can be exchanged between the inspection device and the monitoring device ([0042], [0046], [0049], control and video data is transmitted between the monitoring device and the carriage via cable 106).

Claims 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudritsch (US 2012/0069172) in view of Park (WO2014/129854), in view of Tarr et al. (Tarr) (US 2003/0128301).
Regarding claims 5, 6, 11, and 12, Hudritsch in view of Park discloses the inspection system of claim1.
Hudritsch is silent about wherein the transmitting device and the receiving device are adapted to transmit the digital video data via a first sub-section of the communication connection in an analog manner according to an AHD standard and via a second sub-section of the communication connection digitally according to a digital transmission standard; and wherein in the communication connection a converter is arranged between the first subsection and the second sub-section and is adapted to convert the analog video data received according to the AHD standard into digital video data.
Tarr from the same or similar field of endeavor discloses wherein the transmitting device (FIG. 2, analog HD input 265) and the receiving device (220) are adapted to transmit the digital video data via a first sub-section (FIG. 2, denoted by the line pointed to by item 248) of the communication connection in an analog manner according to an AHD standard (FIG. 2, signal 248 comprises the input analog HD signal) and via a second sub-section (FIG. 2, denoted by the line pointed to by item 244) of the communication connection digitally according to a digital transmission standard ([0038], analog HD to digital converter 255 outputs the converted digital signal 244); and wherein in the communication connection (248, 244) a converter (255) is arranged between the first subsection (248) and the second sub-section (244) and is adapted to convert the analog video data received according to the AHD standard into digital video data ([0038], analog HD to digital converter 255 outputs the converted digital signal 244).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tarr into the teachings of Hudritsch in view of Park for converting the analog HD signal to a digital signal for use in digital systems.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488